Citation Nr: 1426645	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013; a transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic (Virtual VA) paperless claims file.  A review of the documents in Virtual VA reveals a copy of the April 2013 hearing transcript.  The remainder of the documents in the Virtual VA file are duplicative of the evidence in the paper claims file or irrelevant to the claim on appeal.  


FINDING OF FACT

The evidence indicates the Veteran's tinnitus has existed since service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 


When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he experiences tinnitus as a result of noise exposure in service while working as an aerospace ground equipment repairman, which is confirmed by his DD Form 2014 as his military occupational specialty.  At the April 2013 Board hearing, the Veteran reported that ringing in his ears became noticeable two years into his Air Force service.  He further noted it got progressively worse in the last ten years or so to the point that he has trouble sleeping at night.  The Veteran further reported that he did not seek treatment sooner because he thought the ringing in his ears was normal.  A June 2012 VA examiner noted the Veteran's report of tinnitus that was virtually constant.  

The question in the instant case is whether there is a nexus between the Veteran's current tinnitus and his military service.  There are two VA opinions of record dated June 2010 and June 2012; however, these are inadequate.  The June 2010 examiner noted that because an onset date of the Veteran's tinnitus was not given, an opinion as to whether his tinnitus is service-connected could not be provided without resorting to speculation.  The June 2012 examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  The examiner based this opinion on the fact that the Veteran's tinnitus had onset nine or ten years prior.  However, the Veteran reported that his tinnitus had worsened in the nine or ten years prior to the point that he sought out treatment.  He repeatedly reported that he experienced intermittent ringing in his ears since military service.  Therefore, the VA examiner's opinion did not take into account the Veteran's contentions of symptoms experienced while in service which have increased in intensity since that time.  Therefore, both of the VA examiners' opinions lack adequate rationale.  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated episodes of tinnitus symptoms in service and since his release.  Accordingly, the Board finds that the occurrence of in-service acoustic trauma and in-service episodes of tinnitus symptoms have been reasonably demonstrated by the evidence of record in this case.  VA's notice and assistance requirements need not be discussed here as any error in that regard is harmless as this is a full grant of the benefits sought on appeal.  



ORDER

Service connection for tinnitus is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


